Appeal from an order of the Supreme Court, at Special Term for Broome County, which denied as a matter of law appellants’ application for an order in the nature of prohibition. Order affirmed, without costs, solely upon the authority of Matter of McKinney v. Hamilton (282 N. Y. 393). Hill, P. J., Bliss, Schenck and Foster, JJ., concur; Crapser, J., dissents and votes to reverse. The crime of petit larceny as charged against the appellants was made in the Police Court of Endicott, N. Y., a Court of Special Sessions. In view of the penalty permitted under section 1302 of the Penal Law,' the appellants applied for an order of prohibition upon the grounds the said police justice was without jurisdiction to impose the sentence. If the appellants are without funds the duration of their confinement is not within their control.